MEMORANDUM **
Miguel Romo-Romo appeals from the 70-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Romo-Romo contends that his sentence is unreasonable because the district court’s failure to consider the sentencing factors listed in 18 U.S.C. § 3553(a) and his mitigating factors resulted in a mandatory application of the United States Sentencing Guidelines. We conclude that Romo-Romo’s sentence is procedurally sound and substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.